MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be                                          Dec 12 2017, 8:40 am
regarded as precedent or cited before any                                          CLERK
court except for the purpose of establishing                                   Indiana Supreme Court
                                                                                  Court of Appeals
the defense of res judicata, collateral                                             and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Darren Bedwell                                          Curtis T. Hill, Jr.
Marion County Public Defender                           Attorney General of Indiana
Indianapolis, Indiana
                                                        Angela N. Sanchez
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Leroy Washington,                                       December 12, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1707-CR-1665
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Jose D. Salinas,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G14-1609-F6-37127



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1665 | December 12, 2017        Page 1 of 5
                                           Statement of the Case
[1]   Leroy Washington appeals his conviction for dealing in marijuana, as a Level 6

      felony, following a bench trial. He presents a single issue for our review,

      namely, whether the State presented sufficient evidence to support that

      conviction. We affirm.1


                                     Facts and Procedural History
[2]   On September 21, 2016, Washington was driving northbound on Sherman

      Drive in Indianapolis. Indianapolis Metropolitan Police Department Officer

      Christopher Rynard, driving his marked police vehicle, saw Washington

      driving at a “pretty good speed” and decided to follow him. Tr. at 9. After

      Washington suddenly turned in front of Marion County Sheriff’s Deputy Osnel

      Andre’s vehicle and caused Deputy Andre to slam on his brakes and swerve to

      avoid hitting oncoming traffic, Officer Rynard initiated a traffic stop of

      Washington.


[3]   When Officer Rynard approached Washington, who was the only occupant of

      his car, he observed that Washington was nervous. Deputy Andre assisted in

      the stop and stood next to the front passenger door while Officer Rynard talked

      to Washington. Both Officer Rynard and Deputy Andre saw a backpack with a

      distinctive white star pattern on it sitting in the front passenger seat. After

      Officer Rynard checked Washington’s license on the computer in his police



      1
          Washington does not appeal his convictions for resisting law enforcement or obstruction of justice.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1665 | December 12, 2017            Page 2 of 5
      vehicle, Officer Rynard returned to Washington’s car and asked him to get out

      of the car. Washington did not comply, but drove off. Officer Rynard and

      Deputy Andre got back into their respective vehicles and chased after

      Washington.


[4]   Washington traveled approximately five or six blocks in about thirty seconds to

      one minute before coming to a stop again. During the chase, Officer Rynard

      and Deputy Andre lost sight of Washington for a short period of time. After

      Washington was stopped, the officers placed him in handcuffs and patted him

      down. The officers found $468 in different denominations in his pants pockets.

      When Officer Rynard could not find the backpack in Washington’s car, he

      asked Deputy Andre and other assisting law enforcement officers to look for it

      along the route that Washington had traveled after the initial traffic stop.

      Deputy Andre found the backpack on the side of the road along that route.

      Deputy Andre smelled an odor of marijuana coming from the backpack. Inside

      the backpack he found the following: a scale; a package of Swisher Sweets

      cigars; empty baggies; baggies containing marijuana; a “skunk sack”;2 and two

      broken jars containing marijuana. Id. at 21. The total amount of marijuana

      was more than forty-six grams.


[5]   The State charged Washington with resisting law enforcement, dealing in

      marijuana, and obstruction of justice, each as a Level 6 felony. The trial court



      2
        A skunk sack is “a sack that’s supposed to hide the smell or odor of marijuana . . . so it doesn’t permeate
      throughout the vehicle if you’re in a vehicle or throughout a house or a bag if you’re carrying it with you.”
      Tr. at 45.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1665 | December 12, 2017            Page 3 of 5
      found him guilty on each count following a bench trial, entered judgment of

      conviction, and sentenced him to an aggregate sentence of 730 days in

      community corrections. This appeal ensued.


                                       Discussion and Decision
[6]   Washington contends that the State presented insufficient evidence to support

      his dealing in marijuana conviction. In reviewing the sufficiency of the

      evidence, we consider only the evidence and reasonable inferences most

      favorable to the conviction, neither reweighing the evidence nor reassessing

      witness credibility. Griffith v. State, 59 N.E.3d 947, 958 (Ind. 2016). We will

      affirm the judgment unless no reasonable fact-finder could find the defendant

      guilty. Id.


[7]   To prove dealing in marijuana, as a Level 6 felony, the State was required to

      show that Washington knowingly or intentionally possessed with the intent to

      manufacture, finance the manufacture of, deliver or finance the delivery of

      marijuana in an amount that weighed more than thirty grams but less than ten

      pounds. See Ind. Code § 35-48-4-10 (2017). Washington’s sole contention on

      appeal is that, because the legislature amended the dealing statute to require

      “more evidence than the quantity of marijuana” to prove intent to deal, 3 the

      State presented insufficient evidence here. Appellant’s Br. at 13. In particular,




      3
        To prove dealing in marijuana where the amount possessed is less than ten pounds, there must be
      “evidence in addition to the weight of the drug that the person intended to manufacture, finance the
      manufacture of, deliver, or finance the delivery of the drug.” I.C. § 35-48-4-10(b)(1).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1665 | December 12, 2017          Page 4 of 5
      Washington maintains that the evidence of his intent to deal was “scant” as

      compared to that in other cases where dealing convictions were upheld on

      appeal. Id. We cannot agree.


[8]   Because intent is a mental state, triers of fact generally must resort to the

      reasonable inferences arising from the surrounding circumstances to determine

      whether the requisite intent exists. McGuire v. State, 613 N.E.2d 861, 864 (Ind.

      Ct. App. 1993), trans. denied. Circumstantial evidence of intent to deliver, such

      as possession of a large quantity of drugs, large amounts of currency, scales,

      plastic bags, and other paraphernalia can support a conviction. Id. Here, the

      State presented more than just a large quantity of marijuana to prove

      Washington’s intent to deal. In addition to the more than forty-six grams of

      raw marijuana, officers found in Washington’s backpack a digital scale,

      baggies, and a “skunk sack,” and they found on Washington’s person $468 in

      cash in different denominations. That evidence is sufficient to support a

      reasonable inference that Washington intended to deal the marijuana. The

      State presented sufficient evidence to support the dealing in marijuana

      conviction.


[9]   Affirmed.


      Mathias, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-CR-1665 | December 12, 2017   Page 5 of 5